— The State of New York has appealed from a judgment of the Court of Claims in claimant’s favor. The Court of Claims found that claimant’s intestate came to his death by reason of a defect in the State highway extending from Cortland to Syracuse. It found that the State was negligent in the maintenance of the highway in question. Only questions of fact are involved. Judgment of the Court of Claims affirmed, with costs to respondent. Hill, P. J., Heffernan and Foster, JJ., concur; Brewster and Deyo, JJ., dissent.